Title: [Diary entry: 13 March 1786]
From: Washington, George
To: 

Monday 13th. Thermometer at 38 in the Morning—49 at Noon and 48 at Night. Clear and pleasant with but little Wind, and that variable. In the forenoon it was Northerly and in the afternoon easterly and towds. Sun set lowering—the sun setting in a bank. Mr. Harrison and son went away after breakfast and Mr. Lund Washington came immediately afterwards and stayed till the afternoon. The ground being in order for it, I set the people to raising and forming the mounds of Earth by the gate in order to plant weeping willow thereon. Sent my Boat to Alexanda. for Salt with the Overseer in it who by my order, engaged my Fishing landing at Johnsons ferry to Mr. Lomax in Alexandria—who is to put doors and windows to the house and pay Twenty five pounds for the use of it during the fishing Season.